Case 18-34808-SLM            Doc 15      Filed 12/19/18 Entered 12/19/18 20:37:12                     Desc Main
                                        Document      Page 1 of 48


LOWENSTEIN SANDLER LLP
Kenneth A. Rosen, Esq.
Joseph J. DiPasquale, Esq.
Eric S. Chafetz, Esq.
Michael Papandrea, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Proposed Counsel to the Debtors and
Debtors-in-Possession

                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW JERSEY


In re:                                                       Chapter 11

FRANK THEATRES                  BAYONNE/SOUTH                Case No. 18-34808 (SLM)
COVE, LLC, et al.,1
                                                             (Joint Administration Requested)
                          Debtors.


 DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS (I) AUTHORIZING USE
      OF CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363 (II) GRANTING
      ADEQUATE PROTECTION PURSUANT TO 11 U.S.C. §§ 361 AND 363 (III)
     AUTHORIZING THE DEBTORS TO OBTAIN POSTPETITION FINANCING
 PURSUANT TO 11 U.S.C. §§ 105(a), 362 AND 364(c) AND (d), (IV) GRANTING LIENS
AND SUPERPRIORITY CLAIMS TO THE DIP LENDERS PURSUANT TO 11 U.S.C. §
364(c), (V) MODIFYING THE AUTOMATIC STAY, AND (VI) SCHEDULING A FINAL
               HEARING PURSUANT TO BANKRUPTCY RULE 4001
                   The above-captioned debtors and debtors-in-possession (collectively, the

“Debtors” or the “Company”), by and through their undersigned proposed counsel, submit this

motion (the “Motion”) for entry of an interim order substantially in the form submitted herewith
1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
(7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
(8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).

35986/2
12/19/2018 203200513.11
Case 18-34808-SLM             Doc 15      Filed 12/19/18 Entered 12/19/18 20:37:12                       Desc Main
                                         Document      Page 2 of 48



(the “Interim Order”), and a final order (the “Final Order,” and together with the Interim Order,

the “DIP Orders”) pursuant to sections 105(a), 361, 362, 363 and 364 of title 11 of the United

States Code, 11 U.S.C. §§ 101, et. seq. (the “Bankruptcy Code”):

       i.    authorizing the Debtors to obtain secured postpetition financing in accordance with

             (a) that certain Senior Secured Debtor in Possession Credit Agreement, dated as of

             December 19, 2018 (the “DIP Credit Agreement,” collectively with any other

             agreements and documents executed or delivered in connection therewith, each as

             may be amended, restated, supplemented, or otherwise modified from time to time,

             the “DIP Financing Documents”), substantially in the form attached to the Interim
             Order as Exhibit B, between the Borrower, the Subsidiary Guarantors, the DIP Agent

             and the DIP Lenders from Elm Park Capital Management, LLC, as Administrative

             Agent (in such capacity, the “DIP Agent”) and the lenders that are parties thereto

             (collectively, the “DIP Lenders”), consisting of a credit facility in the aggregate

             principal amount of up to $5.5 million on a final basis and $1,000,000 on an interim

             basis (the “DIP Financing” or the “DIP Facility”) for the purpose of effectuating the

             restructuring transactions contemplated by the Restructuring Support Agreement (the

             “RSA”), including funding the Debtors’ general operating and working capital needs

             and the administration of the Debtors’ chapter 11 cases (the “Chapter 11 Cases”), and

             (b) the budget (“the Approved Budget”) attached to the Interim Order as Exhibit A;

      ii.    authorizing the Debtors’ continued use of the Senior Lenders’ and Subordinated

             Lenders’ Cash Collateral pursuant to section 363 of the Bankruptcy Code2;

     iii.    granting adequate protection for such use of Cash Collateral pursuant to sections 361

             and 363 of the Bankruptcy Code;

      iv.    authorizing the Subsidiary Guarantors to enter into that certain Guaranty, dated as of

             December 19, 2018, by and among the Subsidiary Guarantors that are parties thereto

2
  Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms (a) later in
this Motion, (b) in the Interim Order, or (c) in the DIP Credit Agreement.


                                                         -2-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                  Document      Page 3 of 48



           and the DIP Agent, a true and correct copy of which is attached to the Interim Order

           as Exhibit C;

     v.    granting to the DIP Lenders valid, fully perfected, and enforceable security interests

           and liens (collectively, the “DIP Liens”) in and upon the DIP Collateral (as defined in

           the DIP Credit Agreement) pursuant to sections 364(c)(2) and 364(d)(1) of the

           Bankruptcy Code;

    vi.    granting an allowed superpriority administrative expense claim (the “DIP

           Superpriority Claim”) to the DIP Lenders pursuant to section 364(c)(1) of the
           Bankruptcy Code;

    vii.   vacating and modifying the automatic stay to the extent necessary to effectuate the

           terms and provisions of the DIP Credit Agreement and the DIP Orders;

   viii.   Approval of the Roll Up of the Existing Protective Advances, which consist of new

           money advanced on an emergency basis to support the Debtors’ ongoing operations

           prior to the Debtors’ bankruptcy filing, and which constitute only 14.6% of the total

           amount loaned by the Senior Lenders (defined herein);

    ix.    waiving, upon entry of the Final Order, the rights of the Debtors to surcharge the DIP

           Collateral, Senior Collateral and Junior Collateral (each as defined below) under

           section 506(c) of the Bankruptcy Code; and

     x.    scheduling a hearing (the “Final Hearing”) pursuant to Rules 4001(b)(2) and (c)(2) of

           the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) to consider

           entry of the Final Order, authorizing and approving the DIP Financing and use of

           Cash Collateral on a final basis.

              In support of this Motion, the Debtors rely upon the Declaration of Christopher

Lang in Support of Debtors’ Chapter 11 Petitions and First Day Pleadings (the “First Day

Declaration”), filed contemporaneously herewith, and further state as follows:




                                               -3-
Case 18-34808-SLM       Doc 15     Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document      Page 4 of 48


               JURISDICTION, VENUE AND STATUTORY PREDICATES
              1.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the

United States District Court for the District of New Jersey, entered on July 23, 1984, and

amended on September 18, 2012 (Simandle, C.J.). Venue is proper in this district pursuant to 28

U.S.C. §§ 1408 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

              2.      The statutory predicates for the relief requested herein are sections 105(a),

361, 362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 4001, 6004 and 9014, and

Rule 4001-3 of the Local Rules of the United States Bankruptcy Court for the District of New

Jersey (the “Local Rules”).

                                       BACKGROUND

A.     General Background
              3.      On the date hereof (the “Petition Date”), each of the above-captioned

Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby

commencing the above-captioned chapter 11 cases (the “Chapter 11 Cases”). The Debtors

continue to operate their businesses as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner

and no committee has been appointed in these Chapter 11 Cases.

              4.      The Debtors operate pure play movie theatres, combination movie

theatre/family entertainment complexes, and pure play family entertainment complexes in six (6)

east coast states — New Jersey (including theaters located in Bayonne and Rio Grande), Florida,

North Carolina, South Carolina, Pennsylvania, and Virginia — under the brand names Frank

Theatres, CineBowl & Grille, and Revolutions. The Company operates 15 movie theatre and/or

family entertainment venues broken down as follows: (a) nine (9) pure play movie theatres in

the six aforementioned states under the Frank Theatres name, (b) three (3) combination movie

theatre/family entertainment complexes in Florida, North Carolina, and Virginia under the




                                               -4-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                  Document      Page 5 of 48



CineBowl & Grille marquee, and (c) three (3) family entertainment complexes in three (3) states

(Florida, South Carolina, and Pennsylvania) under the Revolutions brand name.

                 5.    The Company’s Frank Theatres cinemas include 141 total screens, while

each theater generally has 8-12 screens, offers stadium seating, 4k digital and 3D capable

projection, Dolby® Digital surround sound, advance ticketing features and standard theatre

concessions.      Certain locations also offer IMAX® or THX® technology and enhanced

concessions, which include beer/wine and premium restaurant-style food.           Frank Theatres,
including its predecessor, is one of the oldest continuously operating movie theatre chains in the

United States.

                 6.    The Company’s CineBowl & Grille concept, the first of its kind in the

United States, combines a traditional stadium seating movie theatre with bowling, a redemption

arcade, and a captive casual dining restaurant/bar under one roof. Likewise, the Company’s

Revolutions concept combines bowling, a redemption arcade, billiards, a stadium-style live TV

venue, live entertainment, and a captive casual dining restaurant/bar all under one roof.

                 7.    Additional details regarding the Debtors’ businesses and the facts and

circumstances supporting the relief requested herein are set forth in the First Day Declaration,

which was filed contemporaneously with this Motion and is incorporated by reference herein.

B.     Organizational Structure
                 8.    Frank Entertainment Group, LLC (“FEG” or the “Borrower”) is the

ultimate parent of all of the other Debtors, including Frank Management, LLC the main

operating / management company. A more detailed organizational chart is annexed to the First

Day Declaration.

C.     The Debtors’ Prepetition Capital Structure

                 (i)   Senior Loan Documents
                 9.    FEG, as Borrower, and the other Debtors, as guarantors (the “Subsidiary

Guarantors”), are parties to a Credit Agreement dated June 20, 2014 (as amended, modified or



                                                -5-
Case 18-34808-SLM           Doc 15      Filed 12/19/18 Entered 12/19/18 20:37:12                   Desc Main
                                       Document      Page 6 of 48



otherwise supplemented, the “Senior Credit Agreement”), and associated Loan Documents (as

defined in the Senior Credit Agreement) (collectively with any other agreements and documents

executed or delivered in connection therewith, each as may be amended, restated, supplemented,

or otherwise modified from time to time, the “Senior Loan Documents”) pursuant to which Elm

Park Capital Management, LLC as Administrative Agent (in such capacity, the “Senior Agent”)

and the lenders that are parties thereto (in such capacity, the “Senior Lenders”) extended a

secured financing facility to FEG in the original principal sum of $21 million (the “Prepetition

Loan Facility”). As of the Petition Date, approximately $31 million remains outstanding under
the Prepetition Loan Facility, inclusive of $4,527,008 in Existing Protective Advances (the

“Existing Protective Advances”) authorized pursuant to the Senior Loan Documents (together

with any amounts incurred or accrued, but unpaid prior to the Petition Date, the “Senior

Indebtedness”). To secure the Senior Indebtedness, the Debtors granted the Senior Lenders first-

priority security interests in, and liens on (the “Senior Liens”), all of their personal and real

property (collectively, the “Senior Collateral”), subject only to certain permitted encumbrances.

                 (ii)    Subordinated Loan Documents3
                 10.     FEG, as Borrower, and the Subsidiary Guarantors, are parties to a Second

Lien Credit Agreement dated May 17, 2017 (collectively with any other agreements and

documents executed or delivered in connection therewith, each as may be amended, restated,

supplemented, or otherwise modified from time to time, the “Subordinated Loan Documents”),

pursuant to which Seacoast Capital Partners III, L.P. as Administrative Agent (the “Subordinated

Agent”) and the second lien lenders that are parties thereto (the “Subordinated Lenders”)

extended a subordinated secured financing facility to FEG in the original sum of $3 million (the

“Subordinated Loan Facility”). As of the Petition Date, approximately $8 million remains

outstanding under the Subordinated Loan Facility, authorized pursuant to the Subordinated Loan

Documents (together with any amounts incurred or accrued, but unpaid prior to the Petition Date,

3
  The Senior Lenders and the Subordinated Lenders (defined herein) are parties to that certain Subordination and
Intercreditor Agreement dated May 17, 2017.


                                                      -6-
Case 18-34808-SLM              Doc 15      Filed 12/19/18 Entered 12/19/18 20:37:12                     Desc Main
                                          Document      Page 7 of 48



the “Subordinated Indebtedness”).              To secure the Subordinated Indebtedness, the Debtors

granted to the Subordinated Lenders second-priority security interests in, and liens on (the

“Subordinated Liens”), all of their personal and real property (the “Junior Collateral”), subject

only to certain permitted encumbrances.

                   (iii)    Trade Debt
                   11.      As of the Petition Date, the Debtors have aggregate unsecured debts

totaling approximately $5.3 million, which include amounts owed for merchandise, utilities,

professional fees, rent, insurance, and employee-related expenses.                           Of that amount,

approximately $4.6 million constitutes trade vendor payables.

                               NEED FOR USE OF CASH COLLATERAL
                                 AND POSTPETITION FINANCING
                   12.      The Debtors intend to use the Chapter 11 Cases to deleverage their

balance sheets, restructure their debt obligations, and propose a feasible plan or reorganization

(the “Plan”)4, the terms of which are incorporated into a Restructuring Support Agreement (the

“RSA”) entered into between and among FEG, the Subsidiary Guarantors, the Senior Agent, the

Senior Lenders, the Subordinated Lenders, and the Securities Holders (as defined in the RSA).

The Debtors intend to file a motion to assume the RSA within two days after the Petition Date.

Pursuant to the RSA, the Plan must be filed within twenty eight days after the Petition Date.

Pending the filing of a Plan, the Debtors intend to operate their businesses in the ordinary course

by continuing to retain and pay their employees and provide high level service to their

customers.

                   13.      The Debtors, however, do not have sufficient unencumbered cash or other

assets to continue to operate their businesses during these Chapter 11 Cases or to effectuate the

restructuring transactions provided for in the RSA.                 The Debtors will be immediately and

irreparably harmed if they are not granted the authority to use the cash collateral (the “Cash



4
    The Debtors may file a combined plan and disclosure statement, which is authorized under the RSA.


                                                         -7-
Case 18-34808-SLM            Doc 15      Filed 12/19/18 Entered 12/19/18 20:37:12                    Desc Main
                                        Document      Page 8 of 48



Collateral”) of the Senior Lenders and Subordinated Lenders,5 and to obtain postpetition

financing from the DIP Lenders in accordance with the terms of the DIP Credit Agreement.

Significantly, the Senior Lenders, owed more than $31 million, have refused to consent to the

priming of their prepetition secured claims and the Debtors believe for a variety of reasons that a

priming fight is not realistic due to the dire financial condition of the Debtors. Accordingly, the

relief sought herein is necessary in order to permit, among other things, the orderly continuation

of the Debtors’ businesses, the ability to fund payroll and payroll taxes, the maintenance of their

relations with vendors and suppliers, satisfaction of their working capital needs, as well as the

ability to pay taxes, and to pay for inventory, supplies, overhead, insurance and other necessary

ordinary course expenses. The access of the Debtors to sufficient working capital and liquidity

made available through the use of Cash Collateral, incurrence of new indebtedness under the DIP

Facility, and other financial accommodations, is vital to the preservation and maintenance of the

going concern value of the Debtors and to a successful reorganization of the Debtors pursuant to

the terms of the RSA.

                 14.      While the Senior Lenders have continued to fund the Debtors’ substantial

cash shortfalls while the parties negotiated a consensual restructuring, the Senior Lenders have

refused to make any additional new money advances without the protections afforded under the

Bankruptcy Code. Absent use of Cash Collateral and the additional funds provided by the DIP

Financing, the Debtors project that they will run out of cash to operate within days. In fact, in

the days and weeks leading to the Petition Date, the Senior Lenders had to extend an additional

$800,000 of Existing Protective Advances to preserve the value of the estate assets that are

necessary for the reorganization (e.g., the payment of rent on certain cash flow positive

properties, the funding of payroll, and required payments to film studios). The Debtors require

the continued use of Cash Collateral to fund their operations with any shortfall in funds provided

for by the DIP Financing. It is critical that the Debtors have sufficient funding to meet their

5
  Both the Senior Lenders and the Subordinated Lenders have consented to the Debtors use of cash collateral during
these Chapter 11 Cases, consistent with the terms set forth herein.


                                                       -8-
Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                   Document      Page 9 of 48



ordinary course and bankruptcy-related administrative expense obligations in order to effectuate

an orderly reorganization, especially in the crucial holiday/Christmas season. The Debtors

believe that the DIP Financing, together with the continued use of Cash Collateral, will enable

them to meet all of their obligations in these Chapter 11 Cases.

                  15.   Given the Debtors’ existing capital structure and financial condition, they

were unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. The Debtors were also unable to obtain secured
credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code

without granting the DIP Lenders, subject to the Carve Out (as defined in the Interim Order), the

DIP Liens and the DIP Superpriority Claims under the terms and conditions set forth in the DIP

Credit Agreement and Interim Order.

                  16.   After good faith arm’s length negotiations with respect to the terms and

conditions of the DIP Financing, and after making a reasonable effort to solicit proposals from

other potential DIP lenders, the Debtors concluded, in an exercise of their sound business

judgment, that the financing to be provided by the DIP Lenders pursuant to the terms of the DIP

Credit Agreement and the Interim Order clearly represents the most favorable – and due to their

current financial issues likely only – terms and adequate source of financing presently available

to the Debtors.

                  17.   The Debtors sought proposals for alternative financing from 12 sources of

financing including hedge funds and private equity funds. However, not one of the proposed

funding sources that was contacted made a proposal to provide alternative financing. This is

likely due to the lack of equity in the Debtors’ assets and operations, the fact that the Senior

Lenders refused to consent to priming of their secured claims, and the fact that the DIP

Financing being provided by the DIP Lenders does not come with any attendant fees.
                  18.   Thus, the Debtors submit that the terms of the proposed use of Cash

Collateral and DIP Financing are fair, reasonable and balanced, reflect the Debtors’ exercise of

sound business judgment consistent with their fiduciary duties, are the best available under the


                                                -9-
 Case 18-34808-SLM             Doc 15     Filed 12/19/18 Entered 12/19/18 20:37:12                      Desc Main
                                         Document     Page 10 of 48



  circumstances, supported by reasonably equivalent value and fair consideration, and should be

  approved on an interim and final basis.

                               SUMMARY OF DIP FINANCING TERMS
                   19.      In accordance with the disclosure requirements of Bankruptcy Rule

  4001(c) and Local Rule 4001-3, a summary of the material terms of the DIP Credit Agreement

  and Interim Order, including a description of each of the provisions required to be highlighted by

  such rules, are set forth in the chart below.6

Borrowers
                                         Frank Entertainment Group, LLC.



DIP Lenders                            Elm Park Capital Management, LLC, as the DIP Agent.

                                       Elm Park Credit Opportunities Fund, L.P.
                                       Elm Park Credit Opportunities Fund (Canada), L.P.
                                       Business Development Corporation of America
                                       Benefit Street Partners SMA-K L.P.
                                       Landmark Wall SMA L.P.
                                       Benefit Street Partners Debt Fund IV L.P.
                                       Benefit Street Partners Debt Fund IV Master (Non-US) L.P.
                                       Benefit Street Partners SMA C L.P.
                                       Benefit Street Partners SMA LM L.P.
                                       Providence Debt Fund III Master (Non-US) L.P.
                                       Providence Debt Fund III L.P.

Subsidiary Guarantors                  Frank Theatres Bayonne/South Cove, LLC
                                       Frank Theatres Rio, LLC
                                       Frank Management, LLC
                                       Frank Entertainment Rock Hill, LLC
                                       Revolutions of Saucon Valley LLC
                                       Frank Hospitality Saucon Valley LLC

  6
    The descriptions of the material terms of the proposed DIP Financing and Interim Order provided in this Motion
  are intended only as a summary thereof. In the event of any inconsistency between the descriptions set forth herein
  and the terms of the DIP Credit Agreement and/or Interim Order, the terms of the DIP Credit Agreement and Interim
  Order shall govern. All capitalized terms used but not otherwise defined in this summary chart shall have the
  meanings ascribed to them in the DIP Credit Agreement. Sections that must be highlighted for the Court under
  either Bankruptcy Rule 4001(c) or Local Rule 4001-3 are in bold and references to the DIP Credit Agreement and
  Interim Order, where applicable, are provided. Capitalized terms used in this chart that are not otherwise defined
  herein have the meanings ascribed to such terms in the DIP Credit Agreement.


                                                         -10-
 Case 18-34808-SLM       Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12         Desc Main
                                  Document     Page 11 of 48



                               Revolutions at City Place, LLC
                               Frank Entertainment PSL LLC
                               Frank All Star Theatres, LLC
                               Frank Theatres, LLC
                               Frank Theatres Montgomeryville, LLC
                               Frank Theatres Towne, LLC
                               Frank Theatres York, LLC
                               Frank Hospitality York, LLC
                               Galleria Cinema, LLC
                               Frank Theatres Delray, LLC
                               Frank Theatres Parkside Town Commons, LLC
                               Frank Theatres New Hill Place, LLC
                               Frank Theatres Kingsport LC
                               Frank Theatres Blacksburg LLC
                               Frank Theatres Mt. Airy, LLC
                               Frank Theatres Southern Pines, LLC
                               Frank Theatres Sanford, LLC
                               Frank Theatres Shallotte, LLC

Commitment, Availability and
                               The DIP Financing shall be a delayed draw term loan facility of up
Purpose
                               to $5,500,000 for which the DIP Lenders will receive protection
                               under Sections 364(c) and 364(d) of the Bankruptcy Code.
                               $1,000,000 of the DIP Financing will be delivered to the Borrower,
                               for the benefit of all of the Debtors, to be used by the Debtors
                               solely in accordance with the Interim Order and the Approved
                               Budget (the “Interim Amount”). On or after the date the Final
                               Order is entered, or the Business Day immediately succeeding such
                               day, the Borrower may draw on one or more occasions, additional
                               amounts under the DIP Loan to be used solely in accordance with
                               the Initial Order, Final Order, and the Approved Budget, and the
                               other provisions of the DIP Credit Agreement.

                               DIP Credit Agreement §§2.1 and 3.3; Interim Order (Recital
                               Section).

Term and Maturity              The maturity date (the “Maturity Date”) means the earlier of (a) 30
                               days from the Petition Date, unless the Final Order has been
                               entered by the Bankruptcy Court on or prior to such date, (b) the
                               effective date of the Plan of Reorganization, or (c) 120 days from
                               the Petition Date.

                               DIP Credit Agreement §1 (definition of Maturity Date).




                                             -11-
 Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                   Document     Page 12 of 48



Interest Rate, Payments, Fees
                                Interest Rate: LIBOR + 9% (accrued but not cash paid)
and Expenses
                                Default Rate: In the event of a default by the Debtors as
                                specified in the DIP Credit Agreement, the interest rate charged
                                will be the Interest Rate plus 2 basis points.
                                Interest Calculation. Interest payable pursuant to the DIP Credit
                                Agreement will be computed on the basis of a 360-day year for
                                the actual number of days elapsed in the period during which it
                                accrues.
                                No Fees: The DIP Financing does not include the payment of any
                                upfront or exit fees.
                                DIP Credit Agreement § 2.6.

DIP Budget and Use of           The Debtors shall be permitted to use proceeds of the DIP Facility
Proceeds                        solely in accordance with the terms of a budget that is acceptable to
                                the DIP Lenders, subject to disbursements for any period of time
                                measured from the Petition Date not exceeding 110% of the
                                amounts set for in the Approved Budget for the corresponding time
                                period. The initial Approved Budget is attached to the Interim
                                Order.

                                Notwithstanding the foregoing, proceeds of the DIP Facility shall
                                be used solely for the following purposes (to the extent identified in
                                any Approved Budget): (a) to fund post-petition operating
                                expenses and working capital needs of the Debtors, including, but
                                not limited to, those activities required to remain in, or return to,
                                compliance with laws in accordance with 28 U.S.C. § 959; (b) to
                                pay interest, fees and expenses to the DIP Lenders in accordance
                                with the DIP Facility (whether or not such amounts are reflected in
                                any Approved Budget); (c) to fund fees and expenses incurred in
                                connection with the Chapter 11 Cases; (d) to pay permitted pre-
                                petition claim payments and adequate protection payments, if any;
                                and (e) to pay certain other costs and expenses of administration of
                                the Chapter 11 Cases.

                                Aside from $15,000 (the “Challenge Budget”), no proceeds of the
                                DIP Facility shall not be used to: (a) permit the Debtors, or any
                                other party-in-interest or their representatives, to challenge or
                                otherwise contest or institute any proceeding to determine (i) the
                                validity, perfection or priority of security interests granted in favor
                                of the Senior Lenders under the Senior Loan Documents, the DIP
                                Lenders under the DIP Financing Documents, or the Subordinated
                                Lenders under the Subordinated Loan Documents, or (ii) the



                                               -12-
 Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                   Document     Page 13 of 48



                               enforceability of the obligations of the Debtors or any guarantor
                               under the Senior Loan Documents, the DIP Financing Documents,
                               or Subordinated Loan Documents, or (b) investigate, commence,
                               prosecute or defend any claim, motion, proceeding or cause of
                               action against the Senior Lenders, DIP Lenders, Subordinated
                               Lenders, or their agents, attorneys, advisors or representatives
                               including, without limitation, any lender liability claims or
                               subordination claims relating in any way to the Debtors, the Senior
                               Loan Documents, the Subordinated Loan Documents, and/or the
                               DIP Financing, or (c) fund acquisitions, dividends or distributions,
                               employee or management bonuses, capital expenditures, capital
                               leases, or any other similar expenditure, except as set forth in any
                               Approved Budget.

                               DIP Credit Agreement §§3.7 and 7.2.


Conditions Precedent to        The closing of the DIP Financing shall be subject to conditions
Closing and Funding            precedent customary and appropriate for financings of this type,
                               including, but not limited to:

                                   a) With respect to the Interim DIP Facility, the Interim Order
                                      shall be entered and in full force and effect and shall not have
                                      been appealed, stayed, reversed, vacated or otherwise
                                      modified without the consent of the Required Lenders and,
                                      with respect to the Final DIP Facility, the Final Order shall be
                                      entered and in full force and effect and shall not have been
                                      appealed, stayed, reversed, vacated or otherwise modified
                                      without the consent of the Required Lenders;

                                            The Interim Order and Final Order (a) shall authorize
                                             and approve the transactions contemplated by the Loan
                                             Documents, (b) shall find that the Lenders are extending
                                             credit to the Borrower in good faith within the meaning
                                             of Bankruptcy Code section 364(e), and (c) shall set
                                             forth provisions (i) approving in all respects the Loan
                                             Documents, and authorizing and directing the Debtors
                                             to execute and become bound by the Loan Documents;
                                             (ii) modifying the automatic stay to the extent necessary
                                             to permit or effectuate the terms of the Interim Order
                                             and the Loan Documents, including to permit the
                                             creation and perfection of the Agent’s and Lenders’
                                             Liens on the Collateral; (iii) providing for the automatic
                                             relief of such stay to permit the enforcement of the



                                                -13-
Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                             Document     Page 14 of 48



                                      Agent’s and Lenders’ remedies under the Loan
                                      Documents, subject to the right of the Debtors and/or
                                      the Committee to seek to re-impose or continue the
                                      automatic stay; and (iv) providing that the Debtors
                                      acknowledge and stipulate to (x) the validity and
                                      enforceability of the Prepetition Obligations, without
                                      defense, offset or counterclaim of any kind, (y) the
                                      validity, perfection and priority of the Prepetition Liens,
                                      and that the Debtors waive any right to challenge or
                                      contest such claims and liens, and (z) that the Debtors
                                      have no valid offset rights, claims or causes of action,
                                      whether based in contract, tort or otherwise against the
                                      Lenders with respect to the Prepetition Loan Documents
                                      or the related transactions or that otherwise which
                                      would impair, in any manner, the Agent’s and Lenders’
                                      liens against the Debtors’ assets or the obligations of the
                                      Debtors arising under the Prepetition Loan Documents.

                             b) Agent and the Lenders shall have received each of the
                                following documents, in form and substance satisfactory to the
                                Agent and the Required Lenders, duly executed and delivered,
                                and each such document shall be in full force and effect:

                                                 the DIP Credit Agreement;

                                                 the Subsidiary Guaranty; and

                                                 the Approved Budget;

                             c) Agent and the Lenders shall have received evidence that
                                appropriate financing statements have been duly filed in such
                                office or offices as may be necessary or, in the reasonable
                                opinion of Agent, desirable to perfect the Agent’s Liens in and
                                to the Collateral;
                             d) Agent and the Lenders shall have received evidence of the
                                entry by the Bankruptcy Court of all “first day orders” entered
                                at or about the time of the commencement of the Chapter 11
                                Cases each in form and substance reasonably satisfactory to
                                the Agent and the Required Lenders;
                             e) The Debtors shall continue to employ the cash management
                                system that existed as of the Petition Date, as modified or
                                approved by the Bankruptcy Court;
                             f) The Borrower shall have retained and shall have continued to
                                employ the Chief Restructuring Officer and Management



                                          -14-
Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                             Document     Page 15 of 48



                                Consultant;
                             g) All Indebtedness of the Loan Parties shall have been
                                subordinated to the Indebtedness to the Lenders under this
                                Agreement on terms and conditions satisfactory to Required
                                Lenders;
                             h) The Agent and the Lenders shall have received all requested
                                financial information regarding the Loan Parties, including the
                                Approved Budget, to be in form, scope and substance
                                acceptable to Agent and the Required Lenders and in the form
                                attached hereto as Exhibit A;
                             i) All Liens created pursuant to the Loan Documents shall have
                                been duly perfected and registered in all relevant jurisdictions;
                             j) Agent and the Lenders shall have received a certificate from
                                the Chief Restructuring Officer of each Loan Party (i) attesting
                                to the resolutions of such Loan Party’s board of directors
                                authorizing its execution, delivery, and performance of the
                                Loan Documents to which it is a party and authorizing specific
                                officers of such Loan Party to execute the same, and (ii)
                                attesting to the incumbency and signatures of the Chief
                                Restructuring Officer;
                             k) Agent and the Lenders shall have received copies of each
                                Loan Party’s Governing Documents, as amended, modified, or
                                supplemented prior to the Petition Date, which Governing
                                Documents shall be (i) certified by the Chief Restructuring
                                Officer of such Loan Party, and (ii) with respect to Governing
                                Documents that are charter documents, certified as of a recent
                                date (not more than 30 days prior to the Petition Date) by the
                                appropriate governmental official;
                             l) Agent and the Lenders shall have received a certificate from
                                the Borrower’s insurance broker or other evidence satisfactory
                                to it that all insurance required to be maintained pursuant to
                                Section 5.7 of the DIP Credit Agreement is in full force and
                                effect, together with endorsements naming the Agent as
                                additional insured and loss payee thereunder;
                             m) Agent and the Lenders shall have received an opinion of the
                                Loan Parties’ counsel in form and substance satisfactory to
                                Agent and the Required Lenders;
                             n) Agent shall have completed its business, financial and legal
                                due diligence of the Loan Parties, including but not limited to
                                (i) review of material agreements, (ii) a collateral audit,
                                (iii) UCC, tax lien and litigation searches, and (iv) review of




                                          -15-
 Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                    Document     Page 16 of 48



                                       the Loan Parties books and records, the results of which are
                                       satisfactory to the Agent and Lenders;
                                    o) Unless waived by the Lenders, the Borrower shall have paid
                                       all Lender Group Expenses incurred in connection with the
                                       transactions evidenced by this Agreement and the other Loan
                                       Documents;
                                    p) Each Loan Party shall have received all governmental and
                                       third party approvals (including shareholder approvals and
                                       other consents) necessary or, in the reasonable opinion of the
                                       Required Lenders, advisable in connection with this
                                       Agreement, the transactions contemplated by the Loan
                                       Documents, which shall all be in full force and effect, and all
                                       applicable waiting periods shall have expired without any
                                       action being taken or threatened by any competent authority
                                       which would restrain, prevent or otherwise impose adverse
                                       conditions on this Agreement, the transactions contemplated
                                       by the Loan Documents; and
                                    q) all other documents and legal matters in connection with the
                                       transactions contemplated by this Agreement shall have been
                                       delivered, executed, or recorded and shall be in form and
                                       substance satisfactory to Agent and the Required Lenders.
                                DIP Credit Agreement §3.

Collateral and Lien Priority    As security for the DIP Obligations, effective and perfected upon
                                the date the Interim Order is entered and without the necessity of
                                the execution, recordation, or filings by the Debtors of
                                mortgages, security agreements, control agreements, pledge
                                agreements, financing statements, or other similar documents, or
                                the possession or control by the DIP Lenders, the DIP Lenders
                                shall be granted the following valid, binding, enforceable non-
                                avoidable and automatically perfected security interests in, and
                                liens on, all of the DIP Collateral pursuant to an Interim Order,
                                the Final Order, and the other DIP Financing Documents.
                                DIP Liens. Claims in respect of the DIP Facility shall be
                                accorded superpriority administrative expense claim status
                                pursuant to Section 364(c)(1) of the Bankruptcy Code and be
                                secured by a first-priority security interest (the “DIP Liens”) in
                                all of the Debtors’ assets, including, without limitation, all of the
                                Debtors’ existing and future acquired property and interests of
                                any nature whatsoever, real and personal, tangible and intangible,
                                accounts receivable, general intangibles, payment intangibles,
                                supporting obligations, investment property, commercial tort



                                                 -16-
 Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12          Desc Main
                                   Document     Page 17 of 48



                               claims, inventory, rolling stock, machinery, equipment,
                               subsidiary capital stock, chattel paper, documents, instruments,
                               deposit accounts, contract rights, and tax refunds of the Debtors
                               (collectively, the “DIP Collateral”) pursuant to Sections 364(c)(2)
                               and 364(d) of the Bankruptcy Code; provided, however, that until
                               entry of the Final Order, the DIP Collateral shall not include any
                               avoidance actions available to the bankruptcy estate of any
                               Debtors (other than actions under Section 549) pursuant to the
                               Bankruptcy Code or the proceeds thereof.
                               DIP Credit Agreement § 5.3(b); Interim Order ¶2(h).
                               Adequate Protection Liens. As adequate protection for the
                               Debtors’ use of Cash Collateral, the Senior Lenders will be
                               granted adequate protection liens in all of the Debtors’ assets,
                               junior only to the DIP Liens (the “Senior Adequate Protection
                               Liens”), to the extent of diminution in value of the Senior
                               Lenders’ collateral under the Senior Loan Documents.
                               Interim Order ¶3(a).

                               Subordinated Adequate Protection Liens.                As adequate
                               protection for the Debtors’ use of cash collateral, the Subordinated
                               Lenders will be granted adequate protection liens in all of the
                               Debtors’ assets, junior only to the DIP Liens and the Adequate
                               Protection Liens (the “Subordinated Adequate Protection Liens”),
                               to the extent of diminution in value of the Subordinated Lenders’
                               collateral under the Subordinated Loan Documents.

                               Interim Order ¶3(c).

Superpriority Administrative
                               Superpriority Administrative Expense Claim
Expense Claims
                               Subject to the Carve Out, amounts owed by the Debtors to the DIP
                               Lenders pursuant to the DIP Facility (including all accrued interest,
                               fees, costs and expenses, as applicable) shall constitute, in
                               accordance with Section 364(c)(1) of the Bankruptcy Code, an
                               allowed claim having priority over any or all administrative
                               expenses of the kind specified in, among other sections, Sections
                               105, 326, 328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b),
                               546, 726, 1113 and 1114 of the Bankruptcy Code (the “DIP
                               Superpriority Claim”).
                               DIP Credit Agreement § 5.31; Interim Order ¶2(i).




                                             -17-
 Case 18-34808-SLM       Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                  Document     Page 18 of 48




                              Adequate Protection Superpriority Claims.
                              To the extent the Adequate Protection Liens do not adequately
                              protect against the diminution in value of the Senior Collateral, the
                              Senior Lenders shall also be given a postpetition superpriority
                              administrative expense claim against each Debtor, jointly and
                              severally, with recourse to all pre- and postpetition property and all
                              proceeds thereof pursuant to Sections 503 and 507 of the
                              Bankruptcy Code, which shall have priority in payment over any
                              other indebtedness and/or obligations now in existence or incurred
                              hereafter and over all other administrative expenses of any kind,
                              including, without limitation, those specified in Sections 105, 326,
                              328, 330, 331, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 726,
                              1113, or 1114, or otherwise, and including those resulting from the
                              conversion of any of the Chapter 11 Cases pursuant to Section
                              1112 (the “Senior Adequate Protection Priority Claim”).
                              Interim Order ¶3(b).
                              To the extent the Subordinated Adequate Protection Liens do not
                              adequately protect against the diminution in value of the Junior
                              Collateral, the Subordinated Lenders shall also be given a
                              postpetition administrative expense claim against each Debtor,
                              jointly and severally, with recourse to all pre- and postpetition
                              property and all proceeds thereof pursuant to Sections 503 and 507
                              of the Bankruptcy Code, which shall have priority in payment over
                              any other indebtedness and/or obligations now in existence or
                              incurred hereafter and over all other administrative expenses of any
                              kind, including, without limitation, those specified in Sections 105,
                              326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, 1113, or
                              1114, or otherwise and including those resulting from the
                              conversion of any of the Chapter 11 Cases pursuant to Section
                              1112 (the “Subordinated Adequate Protection Priority Claim”);
                              provided, however, that the Subordinated Adequate Protection
                              Priority Claim shall be subject, and junior in all respects, to the DIP
                              Superpriority Claim and the Senior Adequate Protection Priority
                              Claim.
                              Interim Order ¶3(d).

Reporting Requirements
                              The reporting requirements are set forth in §5 of the DIP Credit
                              Agreement.




                                             -18-
 Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                              Document     Page 19 of 48



Events of Default
                          Upon the occurrence of an Event of Default contained in the DIP
                          Credit Agreement, the DIP Lenders may declare all DIP
                          Obligations owing under the DIP Facility to be immediately due
                          and payable, and may declare a termination of any further
                          obligation to extend credit to the Debtors and exercise all other
                          remedies as set forth in the section 8 of the DIP Credit Agreement.


                          Defaults and Events of Default customarily included in debtor-in-
                          possession financing agreements, including, without limitation:

                               a) Payments - If the Borrower fails to pay when due and
                                  payable, or when declared due and payable, (a) all or any
                                  portion of the Obligations consisting of interest, fees, or
                                  charges due the Lender Group, reimbursement of Lender
                                  Group Expenses, or other amounts (other than any portion
                                  thereof constituting principal) constituting Obligations, or
                                  (b) all or any portion of the principal of the Loans, and in
                                  each case such default is not cured within five (5) Business
                                  Days of any such failure;

                               b) Covenants. If any Loan Party or any of its Subsidiaries
                                  fails to perform or observe any covenant or other agreement
                                  contained in this Agreement, or in any of the other Loan
                                  Documents, and such failure continues for a period of 5
                                  days after the earlier of (i) the date on which such failure
                                  shall first become known to any officer of any Loan Party
                                  and (ii) the date on which written notice thereof is given to
                                  the Borrower by Agent or any Lender;

                               c) Assets. If any material portion of the Borrower’s or any
                                  Subsidiary’s assets is attached, seized, subjected to a writ or
                                  distress warrant, or is levied upon, or comes into the
                                  possession of any third Person and the same is not
                                  discharged before the earlier of 30 days after the date it first
                                  arises or 5 days prior to the date on which such property or
                                  asset is subject to forfeiture by the Borrower or such
                                  Subsidiary, as the case may be;

                               d) Voluntary Bankruptcy. If an Insolvency Proceeding,
                                  other than the Chapter 11 Cases, is commenced by a Loan
                                  Party or any of its Subsidiaries (other than any voluntary
                                  liquidation, wind up or dissolution permitted under Section
                                  6.3(b);




                                          -19-
Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                             Document     Page 20 of 48



                              e) Involuntary Bankruptcy. If an Insolvency Proceeding,
                                 other than the Chapter 11 Cases, is commenced against a
                                 Loan Party or any of its Subsidiaries and any of the
                                 following events occur: (a) such Loan Party or such
                                 Subsidiary consents to the institution of such Insolvency
                                 Proceeding against it, (b) the petition commencing the
                                 Insolvency Proceeding is not timely controverted, (c) the
                                 petition commencing the Insolvency Proceeding is not
                                 dismissed within 60 calendar days of the date of the filing
                                 thereof, (d) an interim trustee is appointed to take
                                 possession of all or any substantial portion of the properties
                                 or assets of, or to operate all or any substantial portion of
                                 the business of, such Loan Party or its Subsidiary, or (e) an
                                 order for relief shall have been issued or entered therein;

                              f) Business Affairs. If the Borrower or any Subsidiary is
                                 enjoined, restrained, or in any way prevented by court order
                                 from continuing to conduct all or any material part of its
                                 business affairs; provided that any such court order shall not
                                 constitute an Event of Default so long as, and solely during
                                 the period in which, such court order is stayed pending
                                 appeal;

                              g) Judgments. If one or more judgments, orders, or awards
                                 for the payment of money involving an aggregate amount of
                                 $100,000 or more (except to the extent fully covered (other
                                 than to the extent of customary deductibles) by insurance
                                 pursuant to which the insurer has accepted liability
                                 therefore in writing) is entered or filed against the Borrower
                                 or any Subsidiary, or with respect to any of their respective
                                 assets, and either (a) there is a period of 30 consecutive
                                 days at any time after the entry of any such judgment, order,
                                 or award during which (1) the same is not discharged,
                                 satisfied, vacated, or bonded pending appeal, or (2) a stay of
                                 enforcement thereof is not in effect, or (b) enforcement
                                 proceedings are commenced upon such judgment, order, or
                                 award;

                              h) Default Under Other Agreements. If there is a default in
                                 (a) any Equity Document, (b) any Lease in respect of a
                                 Leasehold Property, except in connection with the rejection
                                 of such Lease under the Bankruptcy Code, or (c) one or
                                 more agreements to which the Borrower or any Subsidiary
                                 is a party with one or more third Persons relative to the
                                 Borrower’s or such Subsidiary’s, as the case may be,




                                        -20-
Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                             Document     Page 21 of 48



                                 Indebtedness involving an aggregate amount of $250,000 or
                                 more, and, in each case, such default (i) occurs at the final
                                 maturity of the obligations thereunder, or (ii) results in the
                                 acceleration of the maturity of the Borrower’s or such
                                 Subsidiary’s, as the case may be, obligations thereunder;

                              i) Representations, etc. If any warranty, representation,
                                 certificate, statement, or Record made herein or in any other
                                 Loan Document or delivered to Agent or any Lender in
                                 connection with this Agreement or any other Loan
                                 Document proves to be untrue in any material respect
                                 (except that such materiality qualifier shall not be
                                 applicable to any representations and warranties that
                                 already are qualified or modified by materiality in the text
                                 thereof) as of the date of issuance or making or deemed
                                 making thereof;

                              j) Guaranty. If the obligation of any Subsidiary Guarantor
                                 under the Subsidiary Guaranty is limited or terminated by
                                 operation of law or by such Subsidiary Guarantor, or any
                                 such Subsidiary Guarantor becomes the subject of an
                                 Insolvency Proceeding other than the Chapter 11 Cases;

                              k) Security Documents. If the Security Agreement, any
                                 Leasehold Mortgage or any other Loan Document that
                                 purports to create a Lien, shall, for any reason, fail or cease
                                 to create a valid and perfected, first priority Lien on the
                                 Collateral covered thereby, except as a result of a
                                 disposition of the applicable Collateral in a transaction
                                 permitted under this Agreement;

                              l) Loan Documents. The validity or enforceability of any
                                 Loan Document shall at any time for any reason be declared
                                 to be null and void, or a proceeding shall be commenced by
                                 a Loan Party or its Subsidiaries, or by any Governmental
                                 Authority having jurisdiction over a Loan Party or its
                                 Subsidiaries, seeking to establish the invalidity or
                                 unenforceability thereof, or a Loan Party or its Subsidiaries
                                 shall deny that such Loan Party or its Subsidiaries has any
                                 liability or obligation purported to be created under any
                                 Loan Document;

                              m) Change of Control. A Change of Control shall occur,
                                 whether directly or indirectly;

                              n) ERISA Event. An ERISA Event occurs with respect to a



                                         -21-
Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12          Desc Main
                             Document     Page 22 of 48



                                 Pension Plan or Multiemployer Plan that has resulted or
                                 could reasonably be expected to result in liability of the
                                 Borrower or any Subsidiary to a Pension Plan,
                                 Multiemployer Plan or PBGC, or that constitutes grounds
                                 for appointment of a trustee for or termination by the PBGC
                                 of any Pension Plan or Multiemployer Plan; the Borrower
                                 or a Subsidiary or ERISA Affiliate fails to pay when due
                                 any installment payment with respect to its withdrawal
                                 liability under Section 4201 of ERISA under a
                                 Multiemployer Plan; or any event similar to the foregoing
                                 occurs or exists with respect to a Foreign Plan;

                              o) Milestones. The Debtors fail to satisfy any of the
                                 Milestones in the Chapter 11 Cases;

                              p) Restructuring Advisors. The Chief Restructuring Officer
                                 or the Management Consultant cease to be employed or
                                 retained by the Debtors without the written consent of the
                                 Required Lenders;

                              q) Chapter 11 Cases. Any of the Chapter 11 Cases is
                                 converted to a case under Chapter 7 of the Bankruptcy Code
                                 or is dismissed or a motion requesting such relief shall have
                                 been granted;

                              r) Plan of Reorganization. The Debtors file or support a
                                 proposed plan of reorganization, other than the Plan of
                                 Reorganization contemplated by the RSA, that (i) does not
                                 provide for the indefeasible payment in full and in cash of
                                 the Prepetition Obligations and the Obligations under the
                                 Loan Documents on the effective date of such plan or (ii) is
                                 not otherwise acceptable to the Required Lenders in their
                                 sole discretion;

                              s) Sale of Assets. The Debtors file, or fail to timely oppose, a
                                 motion seeking the sale of all or substantially all of the
                                 Debtors’ assets without the prior written consent of the
                                 Required Lenders;

                              t) Appointment of Trustee. Appointment of a trustee under
                                 Section 1104 of the Bankruptcy Code or an examiner under
                                 Section 1106 of the Bankruptcy Code without the express
                                 written consent of the Required Lenders, or the filing of any
                                 motion or other pleading requesting such relief which the
                                 Debtors fail to timely oppose;




                                        -22-
 Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12          Desc Main
                              Document     Page 23 of 48



                               u) DIP Financing. Entry of an order by the Bankruptcy Court
                                  amending, supplementing, staying, vacating or otherwise
                                  modifying the terms of this Agreement, the Interim Order,
                                  or the Final Order without the prior written consent of the
                                  Required Lenders or the filing of a motion or other pleading
                                  requesting such relief which the Debtors fail to timely
                                  oppose;

                               v) Claims and Liens. Any attempt by any Debtors to obtain,
                                  or if any other party in interest obtains, an order of the
                                  Bankruptcy Court or other judgment invalidating, reducing,
                                  or otherwise impairing the Agent’s and Lenders’ claims, or
                                  to subject any of the Collateral to a surcharge pursuant to
                                  Section 506(c) of the Bankruptcy Code;

                               w) Collateral. Any Debtor shall apply for an order of the
                                  Bankruptcy Court substituting any assets for all or any
                                  portion of the Collateral, except as provided in the Loan
                                  Documents;

                               x) Prepetition Claims. Any payment on, or application for
                                  authority to pay, any pre-petition general unsecured claim
                                  in the Chapter 11 Cases without prior written consent of the
                                  Required Lenders;

                               y) Solicitation and Confirmation. The Debtors take any
                                  action that results (or fail to take any action that could
                                  reasonably be expected to result) in the interruption or
                                  cessation of the solicitation and confirmation of the Plan of
                                  Reorganization in the Chapter 11 Cases;

                               z) Automatic Stay. An order is entered granting any creditor
                                  with a claim in excess of $100,000 relief from the automatic
                                  stay;

                               aa) Postpetition Indebtedness. Failure to pay any material,
                                   undisputed post-petition indebtedness within 45 days of the
                                   date on which such indebtedness becomes due and owing;

                               bb) Exclusivity. Exclusivity shall have been terminated or the
                                   Debtors shall have agreed to any such termination.

                          DIP Credit Agreement §8; Interim Order ¶14.

506(c) Waiver             Upon entry of the Final Order, neither the Debtors nor any other




                                         -23-
 Case 18-34808-SLM   Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                              Document     Page 24 of 48



                          person shall assert a claim under section 506(c) of the Bankruptcy
                          Code for any costs and expenses incurred in connection with the
                          preservation, protection or enhancement of, or realization by the
                          DIP Lenders, Senior Lenders or Subordinated Lenders upon the
                          DIP Collateral, the Prepetition Collateral or the collateral subject to
                          the Adequate Protection Liens or for any expenses of the
                          administration of the estates. Interim Order ¶9.

Carve Out                 “Carve Out” means, collectively, the sum of:

                               a) all allowed administrative expenses pursuant to 28 U.S.C. §
                                  1930(a)(6) for statutory fees payable to the Office of the
                                  United States Trustee, together with the statutory rate of
                                  interest, or by final order of the Court, and 28 U.S.C. §
                                  156(c) for fees required to be paid to the Clerk of the Court;

                               b) all fee accruals allowed at any time by the Court and
                                  incurred by professionals retained by the Debtors or the
                                  Committee, if any, in accordance with a final order of the
                                  Court (which order has not been reversed, vacated or
                                  stayed) under sections 327, 328 or 1103 of the Bankruptcy
                                  Code (the “Professionals”) through the date of service by
                                  the DIP Lenders of a notice of event of default under the
                                  DIP Credit Agreement (the “Carve Out Trigger Notice”), up
                                  to and as limited by the respective aggregate amounts for
                                  each Professional included in the Approved Budget through
                                  the date of service of such Carve Out Trigger Notice, less
                                  the amount of prepetition retainers received by such
                                  Professionals and not previously applied to the fees and
                                  expenses of such Professionals;

                               c) all accrued and unpaid fees, disbursements, costs and
                                  expenses incurred by the Professionals from and after the
                                  date of service by the DIP Agent of a Carve Out Trigger
                                  Notice, to the extent allowed at any time by the Court, in an
                                  aggregate amount not to exceed $25,000 (the “Carve Out
                                  Cap”), less the amount of prepetition retainers received by
                                  such Professionals and not applied to the fees,
                                  disbursements, costs and expenses set forth in clause (b)
                                  above.

                          The Carve Out Cap shall be reduced on a dollar-for-dollar basis by
                          any payments of fees, disbursements, costs or expenses of the
                          Professionals made after the date of service by the DIP Lenders of



                                         -24-
 Case 18-34808-SLM           Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                      Document     Page 25 of 48



                                  the Carve Out Trigger Notice. No portion of the Carve Out, nor
                                  any Cash Collateral or proceeds of the DIP Facility may be used in
                                  violation of this Interim Order. Any unused portion of the Carve
                                  Out shall at all times remain Cash Collateral as provided herein and
                                  shall be applied in accordance with paragraph 12 of this Interim
                                  Order. The DIP Liens are deemed to attach to the Debtors’ residual
                                  interest in such funds.
                                  Interim Order ¶8.

Credit Bidding
                                      Following entry of the Final Order, the DIP Lenders will have
                                      the right to credit bid, subject to section 363(k) of the
                                      Bankruptcy Code or applicable law, the DIP Loan, in whole or
                                      in part, in connection with any plan, sale, or other disposition of
                                      assets in the Chapter 11 Cases.
                                      DIP Credit Agreement §16.12; Interim Order ¶13.

Relief from Automatic Stay
                                  Modification of Automatic Stay. The automatic stay provisions
                                  of section 362 of the Bankruptcy Code are modified and lifted to
                                  the extent necessary to implement the provisions of the Interim
                                  Order and the DIP Credit Agreement to permit the creation and
                                  perfection of the DIP Liens.
                                  Interim Order ¶5.


                                  Remedies.

                                  Upon the Termination Date, the DIP Lenders shall have
                                  customary remedies, including, without limitation, the right to
                                  realize on all DIP Collateral, the right to exercise any remedy
                                  available under applicable law, without the necessity of obtaining
                                  any further relief or order from the Bankruptcy Court; provided,
                                  however, that the DIP Lenders shall provide the Debtors,
                                  Subordinated Lenders, any official committee appointed in the
                                  Chapter 11 Cases and the Office of the United States Trustee with
                                  five (5) days prior written notice of the DIP Lenders’ intent to
                                  exercise such remedies. Relief from the stay in favor of the DIP
                                  Lenders under Section 362 shall be embodied in any order
                                  approving the DIP Financing and the use of cash collateral.
                                  DIP Credit Agreement §9.1; Interim Order ¶14.




                                                   -25-
 Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                   Document     Page 26 of 48



Valid Liens, Debtors           All liens authorized and granted pursuant to the Interim Order or
Stipulations, and Challenge    the Final Order entered by the Bankruptcy Court approving the DIP
Issues                         Facility or with respect to adequate protection shall be deemed
                               effective and perfected as of the Petition Date, and no further filing,
                               notice or act will be required to effect such perfection.

                               The stipulations contained in the Interim Order shall be binding
                               upon the Debtors in all circumstances upon entry of the Interim
                               Order. Nothing in the Interim Order or the DIP Loan Documents
                               shall prejudice whatever rights the Committee or any other party
                               in interest (other than the Debtors), including any trustee
                               subsequently appointed under chapter 7 or chapter 11 of the
                               Bankruptcy Code, may have to (a) object to or challenge the
                               findings herein, including, but not limited to, those in relation to
                               (i) the validity, extent, perfection or priority of the security
                               interests and liens of the Senior Lenders in and to the Senior
                               Collateral or the Subordinated Lenders in and to the Junior
                               Collateral, or (ii) the validity, allowability, priority, status or
                               amount of the Senior Indebtedness or Subordinated Indebtedness,
                               or (b) bring suit against the Senior Lenders or Subordinated
                               Lenders in connection with or related to the Senior Indebtedness
                               or Subordinated Indebtedness, respectively, or the actions or
                               inactions of the Senior Lenders or Subordinated Lenders, whether
                               arising out of or related to the Senior Indebtedness or
                               Subordinated Indebtedness, respectively, or otherwise; provided,
                               however, that, unless any Committee or any other party in interest
                               obtains the requisite standing to commence, and commences, a
                               contested matter or adversary proceeding raising such objection
                               or challenge, including without limitation any claim against the
                               Senior Lenders or Subordinated Lenders in the nature of a setoff,
                               counterclaim or defense to the Senior Indebtedness or
                               Subordinated Indebtedness (including but not limited to, those
                               under sections 506, 544, 547, 548, 549, 550 and/or 552 of the
                               Bankruptcy Code or by way of suit against the Senior Lenders or
                               Subordinated Lenders), by the later of (a) with respect to any
                               Committee, sixty (60) calendar days following the appointment of
                               such Committee or (b) if no Committee is appointed, with respect
                               to other parties in interest with requisite standing, seventy-five
                               (75) calendar days after the Petition Date (collectively, (a) and (b)
                               shall be referred to as the “Challenge Period,” and the date that is
                               the next calendar day after the termination of the Challenge
                               Period, in the event that no objection or challenge is raised during
                               the Challenge Period, shall be referred to as the “Challenge Period
                               Termination Date”).
                               Any party-in-interest that fails to file an adversary proceeding or



                                              -26-
 Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                    Document     Page 27 of 48



                                 contested matter challenging the Senior Lenders’ or Subordinated
                                 Lenders’ prepetition liens or claims, or otherwise asserting estate
                                 claims against the Senior Lenders or Subordinated Lenders within
                                 the Challenge Period shall be forever barred from asserting any
                                 claims against the Senior Lenders or Subordinated Lenders on
                                 behalf of the Debtors’ estates or challenging in any manner the
                                 Senior Lenders’ or Subordinated Lenders’ liens and claims
                                 against the Debtors.
                                 DIP Credit Agreement §4.5; Interim Order ¶7.

Avoidance Actions
                                 Upon entry of the Final Order, the DIP Collateral shall include
                                 any avoidance actions available to the bankruptcy estate of any
                                 Debtors (other than actions under Section 549) pursuant to the
                                 Bankruptcy Code or the proceeds thereof.
                                 DIP Credit Agreement §5.31(b); Interim Order ¶2(h).

Roll Up of Existing Protective
                                    Upon entry of the Final Order, all Existing Protective Advances
Advances
                                    outstanding under the Senior Loan Documents (and as defined
                                    therein) shall be deemed obligations under the DIP Facility.
                                    Dip Credit Agreement § 2.2(a); Interim Order ¶2(c).

Indemnification                  The indemnification provision is set forth in §11.3 of the DIP
                                 Credit Agreement.



Case Milestones                  The Debtors shall be required to comply with the following
                                 timeline in the Chapter 11 Cases (the “Case Milestones”):

                                 (i)     Commencement of the Chapter 11 Cases. On or before
                                 December 19, 2018, each Debtor shall commence the Chapter 11
                                 Cases by filing with the Bankruptcy Court a voluntary petition for
                                 relief under Chapter 11 of the Bankruptcy Code.

                                 (ii)    DIP Financing. Within two (2) Business Days of the
                                 Petition Date, the Debtors shall file a motion with the Bankruptcy
                                 Court requesting approval of the DIP Financing on interim and
                                 final bases.

                                 (iii)  Assumption and Approval of the RSA. Within two (2)
                                 Business Days of the Petition Date, the Debtors shall file a motion



                                                 -27-
Case 18-34808-SLM      Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                Document     Page 28 of 48



                             with the Bankruptcy Court requesting the assumption, approval,
                             and authorization to perform the terms of the RSA.

                             (iv)   Interim Approval of DIP Financing. Within five (5)
                             Business Days of the Petition Date, the Bankruptcy Court shall
                             have entered the Interim Order.

                             (v)     Filing of the Plan and Disclosure Statement. Within twenty-
                             eight (28) days of the Petition Date, the Debtors shall file a Plan
                             and accompanying disclosure statement (the “Disclosure
                             Statement”) (a combined plan and disclosure statement are
                             acceptable) with the Bankruptcy Court implementing the
                             restructuring as set forth in the Plan Term Sheet and consistent with
                             the terms of the DIP Credit Agreement.

                             (vi)   Final Approval of DIP Financing. Within twenty-eight (28)
                             days of the Petition Date, the Bankruptcy Court shall have entered
                             the Final Order.

                             (vii) Approval of Disclosure Statement. Within forty-five (45)
                             days of the Petition Date, the Bankruptcy Court shall have entered
                             an order approving the Disclosure Statement and associated
                             procedures for the solicitation of the Plan.

                             (viii) Confirmation of the Plan. Within seventy-five (75) days of
                             the Petition Date, the Bankruptcy Court shall have held a hearing to
                             consider confirmation of the Plan and, within eighty (80) days of
                             the Petition Date, the Bankruptcy Court shall have entered an order
                             confirming the Plan (the “Confirmation Order”).

                             (ix)    Effective Date of Plan. Within ninety (90) days of the
                             Petition Date, the effective date of the Plan shall have occurred (the
                             “Plan Effective Date”).

                             DIP Credit Agreement §1 (definition of Milestones).



                                  RELIEF REQUESTED
               20.   By this Motion, the Debtors seek entry of the DIP Orders granting the

following relief:

   a) authorizing and approving the Debtors’ entry into the DIP Credit Agreement and

       performance of such other acts as may be necessary or appropriate in connection


                                           -28-
Case 18-34808-SLM       Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                 Document     Page 29 of 48



      therewith, to obtain up to $5,500,000 of secured postpetition loans and advances pursuant

      to the DIP Orders, of which $1,000,0000 will be available upon entry of the Interim

      Order;

   b) authorizing the Debtors use of the Cash Collateral of the Senior Lenders and the

      Subordinated Lenders pursuant to section 363 of the Bankruptcy Code;

   c) granting the Adequate Protection Liens and the Adequate Protection Superpriority Claims

      to the Senior Lenders and the Subordinated Lenders pursuant to sections 361 and 363 of
      the Bankruptcy Code;

   d) granting the DIP Lenders the DIP Liens (subject to the Carve Out) in and upon the DIP

      Collateral pursuant to sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code;

   e) granting an allowed DIP Superpriority Claim to the DIP Lenders pursuant to section

      364(c)(1) of the Bankruptcy Code;

   f) Approval of the Roll Up of the Existing Protective Advances;

   g) authorizing the Subsidiary Guarantors to enter into that certain Guaranty, dated as of

      December 19, 2018, by and among the Subsidiary Guarantors that are parties thereto and

      the DIP Agent, a true and correct copy of which is attached to the Interim Order;

   h) waiving, upon entry of the Final Order, the rights of the Debtors to surcharge the DIP

      Collateral, Senior Collateral and Junior Collateral under section 506(c) of the Bankruptcy

      Code;

   i) vacating and modifying the automatic stay to the extent necessary to effectuate the terms

      and provisions of the DIP Credit Agreement and the DIP Orders; and

   j) scheduling the Final Hearing to consider entry of the Final Order.

                                    BASIS FOR RELIEF
               21.   The Debtors do not have sufficient unencumbered cash or other assets to

continue to operate their businesses during these Chapter 11 Cases or to effectuate a

reorganization consistent with the terms of the RSA. The Debtors will be immediately and




                                             -29-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                  Document     Page 30 of 48



irreparably harmed if they are not granted the authority to use the Cash Collateral of the Senior

Lenders and Subordinated Lenders and to obtain postpetition financing from the DIP Lenders in

accordance with the terms of the DIP Credit Agreement in order to permit, among other things,

the orderly continuation of their businesses, the ability to fund payroll and payroll taxes, the

maintenance of their relations with vendors and suppliers, satisfaction of their working capital

needs, as well as the ability to pay taxes, to pay for inventory, supplies, overhead, insurance and

other necessary expenses. The access of the Debtors to sufficient working capital and liquidity
made available through the use of Cash Collateral, incurrence of new indebtedness under the DIP

Facility and other financial accommodations, is vital to the preservation and maintenance of the

going concern value of the Debtors and to a successful reorganization of the Debtors.

               22.    Further, despite reasonable efforts, including reaching out to at least 12

alternative financing sources, the Debtors have been unable to obtain financing on more

favorable terms from sources other than the DIP Lenders under the DIP Credit Agreement and

are unable to obtain adequate unsecured credit allowable under section 503(b)(1) of the

Bankruptcy Code as an administrative expense. This is likely due to the lack of equity in the

Debtors’ assets and operations, the fact that the Senior Lenders refused to consent to priming of

their prepetition secured claims, and how the DIP Financing being provided by the DIP Lenders

does not come with any associated fees. The Debtors are also unable to obtain secured credit

allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the Bankruptcy Code without

granting the DIP Lenders, subject to the Carve Out, the DIP Liens and the DIP Superpriority

Claims under the terms and conditions set forth in this Interim Order and in the DIP Credit

Agreement. Significantly, the Senior Lenders and Subordinated Lenders voluntarily consented

under the RSA to granting the DIP Lenders the DIP Liens pursuant to section 364(d)(1) of the

Bankruptcy Code.
               23.    In the absence of sufficient funds to support the Debtors’ ongoing

operations, the value of the Debtors’ assets and operations will dissipate, jeopardizing their

ability to maximize value to the detriment of the Debtors’ estates, creditors and all other parties


                                               -30-
Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12              Desc Main
                                   Document     Page 31 of 48



in interest. See In re Farmland Indus., Inc., 294 B.R. 855, 885 (Bankr. W.D. Mo. 2003)

(approving postpetition financing where it “gives the Debtors sufficient time to market and sell

several of their major assets so as to pay down the debt to the DIP Lenders and then reorganize

around their remaining core assets [and where] [w]ithout the continued financing, the Debtors

would likely be forced into a chapter 7 or 11 liquidation, to the detriment of all creditors . . .”).

Thus, the continued use of Cash Collateral and the DIP Financing are in the best interests of the

Debtors’ estates, creditors and all other stakeholders and, therefore, should be approved by this
Court.

I.       The Proposed DIP Financing Should be Approved Pursuant to Sections
         364(c) and 364(d) of the Bankruptcy Code
               24.     Section 364(c) of the Bankruptcy Code provides, among other things, that

if a debtor is unable to obtain unsecured credit allowable as an administrative expense under

section 503(b)(1) of the Bankruptcy Code, the Court may authorize the debtor to obtain credit or

incur debt (a) with priority over any and all administrative expenses specified in section 503(b)

or 507(b) of the Bankruptcy Code, (b) secured by a lien on property of the estate that is not

otherwise subject to a lien, or (c) secured by a junior lien on property of the estate that is subject

to a lien. 11 U.S.C. § 364(c). The Debtors propose to obtain the DIP Financing by providing the

DIP Lenders, inter alia, the DIP Liens and the DIP Superpriority Claims pursuant to sections
364(c)(1)–(2) and 364(d)(1) of the Bankruptcy Code.

               25.      In seeking to obtain post-petition financing under section 364(c) of the

Bankruptcy Code, the Debtors have the burden of demonstrating that:

               (1)     They are unable to obtain unsecured credit pursuant to 11
                       U.S.C. § 364(b), i.e., by allowing a lender only an
                       administrative expense claim pursuant to 11 U.S.C. §
                       503(b)(1)(A);

               (2)     The credit transaction is necessary to preserve the assets of
                       the estate; and




                                                -31-
Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12              Desc Main
                                   Document     Page 32 of 48


               (3)     The terms of the transaction are fair, reasonable, and
                       adequate, given the circumstances of the debtor-borrower
                       and the proposed lender.
In re Los Angeles Dodgers, LLC, 457 B.R. 308, 312-13 (Bankr. D. Del. 2011). See also In re

Aqua Assocs., 132 B.R. 192, 195-96 (Bankr. E.D. Pa. 1991); In re Crouse Grp., Inc., 71 B.R.

544, 549 (Bankr. E.D. Pa. 1987). Further, section 364(d) of the Bankruptcy Code provides that

the court, after notice and a hearing, may authorize the obtaining of credit or the incurring of

debt secured by a senior or equal lien on property of the estate that is subject to a lien only if the

debtor is unable to obtain such credit otherwise and there is adequate protection of the interest of

the holder of the lien on the property of the estate on which such senior or equal lien is proposed

to be granted. 11 U.S.C. § 364(d). As noted above, the Senior Lenders and Subordinated

Lenders consent to granting the DIP Lenders the DIP Liens pursuant to section 364(d)(1) of the

Bankruptcy Code. Furthermore, the Debtors submit that the interests of the Senior Lenders and

Subordinated Lenders are adequately protected by the continued maintenance of the Debtors’

property that will be facilitated by the use of Cash Collateral and the DIP Financing. Absent the

use of Cash Collateral and the DIP Financing, the Debtors will not have adequate funds to

maintain their property thereby diminishing the value of their lenders’ collateral.

               26.     For the reasons set forth herein, the Debtors submit that they have satisfied

the standards required to access postpetition financing under section 364(c) and 364(d) of the

Bankruptcy Code.

       A.      The Debtors were Unable to Obtain DIP Financing on More
               Favorable Terms
               27.     The Court may not approve a credit transaction under section 364(c)

unless the debtor demonstrates that it has attempted, but failed, to obtain unsecured credit under

section 364(a) or (b). In re Los Angeles Dodgers, LLC, 457 B.R. at 313 (citing In re Ames Dep’t

Stores, Inc., 115 B.R. 34, 37 (Bankr. S.D.N.Y. 1990)). To satisfy the requirements of section
364(c) of the Bankruptcy Code, a debtor need only demonstrate “by a good faith effort that credit

was not available” to the debtor on an unsecured or administrative expense basis. See Bray v.



                                                -32-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12             Desc Main
                                  Document     Page 33 of 48



Shenandoah Fed. Savs. & Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir.

1986). The statute does not impose a duty to seek credit from “every possible lender before

concluding that such credit is unavailable.” See In re Reading Tube Indus., 72 B.R. 329, 332

(Bankr. E.D. Pa. 1987) (citing In re Snowshoe Co., 789 F.2d at 1088).

                28.   Moreover, where few lenders likely can or will extend the necessary credit

to a debtor, “it would be unrealistic and unnecessary to require [the debtor] to conduct such an

exhaustive search for financing.” In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga.
1988), aff’d sub nom., Anchor Sav. Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga.

1989). See also In re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s

finding that two national banks refused to grant unsecured loans was sufficient to support

conclusion that section 364 requirement was met); Ames, 115 B.R. at 37-39 (debtor must show

that it made reasonable efforts to seek other sources of financing under section 364(a) and (b)).

                29.   Given the Debtors’ prepetition capital structure and valuation underlying

the RSA (e.g., how the recoveries agreed to after several months of lengthy negotiations, subject

to confirmation of the Plan, by the Senior Lenders and Subordinated Lenders are significantly

less than 100% of the value of their respective claims), they have been unable to procure any

financing in the form of unsecured credit allowable as an administrative expense claim under

section 503(b)(1) of the Bankruptcy Code. The Debtors face severe liquidity constraints because

the Senior Lenders will not make any additional new money advances outside of bankruptcy, and

were consequently forced to file these Chapter 11 Cases in order to preserve the value of their

assets for the benefit of their creditors, and other parties in interest. Significantly, if the DIP

Financing is not approved, the Debtors and their stakeholders would not be able to benefit from

the box office receipts in the extremely important Christmas season, to the detriment of all their

stakeholders.
                30.   As explained above, the Debtors sought proposals for alternative financing

and not one party that was contacted made an offer to provide alternative financing, likely due to

the fact that the Senior Lenders would not voluntarily agree to the priming of the prepetition


                                               -33-
Case 18-34808-SLM       Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                 Document     Page 34 of 48



claims and how the proposed DIP Financing does not include any fees. Unless the Debtors are

able to immediately access postpetition financing on a secured basis through the DIP Financing,

the Debtors will run out of cash shortly after the Petition Date and will not be able to pay

employees, insurance and other necessary and critical expenses needed to maintain and

maximize the value of the Debtors’ assets, including critical rents and payments to film studios.

Indeed, absent the use of Cash Collateral and the DIP Financing, the Debtors would be forced to

immediately suspend or terminate operations which, the Debtors submit, would no doubt result
in the diminution of value of the Debtors’ assets, result in the loss of approximately 694 jobs,

and hurt all of the Debtors’ creditors. By contrast, approval of the DIP Financing will allow the

Debtors to continue to operate in the ordinary course, maintain and maximize the value of their

assets, instill confidence in the Debtors’ employees and customers, and permit the Debtors the

opportunity to adequately assess restructuring options in the near term and propose a feasible

chapter 11 plan consistent with the terms of the RSA.

              31.     As it stands, the DIP Lenders have provided the Debtors with the most

favorable and flexible post-petition financing terms that the Debtors have been able to procure.

Accordingly, the Debtors submit that their efforts to obtain sufficient postpetition financing on

the most favorable terms available satisfies the standard required under section 364(c) and

364(d) of the Bankruptcy Code.

       B.     The DIP Financing is Necessary to Preserve the Debtors’ Assets and
              Going Concern Value
              32.     As debtors-in-possession, the Debtors have a fiduciary duty to protect and

maximize the value of their estates’ assets. See Burtch v. Ganz (In re Mushroom Transp. Co.),

382 F.3d 325, 339 (3d Cir. 2004). As noted above, without the DIP Financing, there is a

significant risk that the Debtors would be forced to shut down operations and immediately

liquidate their assets. See e.g., In re Simasko Production Co., 47 B.R. 444, 448-49 (D. Colo.

1985) (authorizing interim financing stipulation where debtor’s best business judgment indicated

financing was necessary and reasonable for benefit of estates); In re Ames Dept. Stores, 115 B.R.


                                              -34-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 35 of 48



at 38 (with respect to postpetition credit, courts “permit debtors-in-possession to exercise their

basic business judgment consistent with their fiduciary duties”).

               33.    As explained herein, the Debtors require access to funds in the form of

postpetition financing to continue to operate in the ordinary course, meet their chapter 11-related

obligations, and reorganize their operations in accordance with the RSA. Accordingly, the DIP

Financing is necessary to preserve the Debtors’ assets and the going concern value of the

Company.

       C.      The Terms of the DIP Financing are Fair, Reasonable, and
               Appropriate Under the Circumstances
               34.    In considering whether the terms of proposed debtor-in-possession

financing are fair and reasonable, courts consider the terms of such financing in light of the

relative circumstances of both the debtor(s) and the potential lender(s). See e.g., Unsecured

Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean Oil

Co.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (noting that, in appropriate situations, it may be

necessary and prudent for a debtor to enter into a “hard bargain” to acquire needed funds in

chapter 11).

               35.    The DIP Financing was negotiated in good faith and at arm’s length

between the Debtors and the DIP Lenders, resulting in an agreement designed to permit the

Debtors to continue to operate, satisfy all of their post-petition obligations, and maximize the

value of their assets through the Plan contemplated by the RSA. Significantly, there are no fees

associated with the financing and aside from general unsecured creditors with whom the Debtors

intend to negotiate with in good faith, the vast majority of the Debtors’ economic stakeholders

(e.g., Senior Lenders, Prepetition Subordinated Lenders, and the Securities Holders (as defined

in the RSA)) have agreed to the treatment of their claims under the Plan, subject to court

approval. See e.g., In re Snowshoe Co., 789 F.2d at 1088 (stating that section 364 of the

Bankruptcy Code imposes no duty to seek credit from every possible lender, particularly when

“time is of the essence to preserve a vulnerable seasonal enterprise”); In re Western Pacific


                                               -35-
Case 18-34808-SLM          Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12               Desc Main
                                    Document     Page 36 of 48



Airlines, Inc., 223 B.R. 567, 573 (Bankr. D. Colo. 1997) (authorizing postpetition financing to

preserve value of aircraft leaseholds where to hold otherwise would result in the elimination of

value and the “immediate collapse of the Debtor as a going concern”).

                36.     Accordingly, and as set forth in more detail herein, the Debtors submit that

the terms and conditions of the proposed DIP Financing are fair, reasonable and appropriate

under the circumstances.

        D.      Entry Into the DIP Credit Agreement Constitutes a Sound Exercise of
                the Debtors’ Business Judgment
                37.     Provided that an agreement to obtain secured credit does not run afoul of

the provisions of, and policies underlying, the Bankruptcy Code, courts grant a debtor

considerable deference in acting in accordance with its sound business judgment in obtaining

such credit. See e.g., Trans World Airlines, Inc. v. Travellers Int’l AG (In re Trans World

Airlines, Inc.), 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving postpetition loan and

receivables facility because such facility “reflect[ed] sound and prudent business judgment.”); In

re Barbara K. Enters., Inc., Case No. 08-11474, 2008 WL 2439649, at *14 (Bankr. S.D.N.Y.

June 16, 2008) (explaining that courts defer to a debtor’s business judgment “so long as a request

for financing does not ‘leverage the bankruptcy process’ and unfairly cede control of the

reorganization to one party in interest.”); Ames Dep’t Stores, 115 B.R. at 40 (“[c]ases

consistently reflect that the court’s discretion under section 364 [of the Bankruptcy Code] is to

be utilized on grounds that permit [a debtor’s] reasonable business judgment to be exercised so

long as the financing agreement does not contain terms that leverage the bankruptcy process and

powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-interest.”);

                38.     Bankruptcy courts consistently defer to a debtor’s business judgment on

many business decisions in bankruptcy, including a debtor’s decision to borrow money. See,

e.g., In re AMR Corp., 485 B.R. 279, 287 (Bankr. S.D.N.Y. 2013) (“[i]n determining whether to

approve a debtor's request under Section 364, a Court must examine whether the relief requested

is an appropriate exercise of the debtor’s business judgment); In re DB Capital Holdings, LLC,


                                                 -36-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 37 of 48



454 B.R. 804, 822-23 (Bankr. D. Colo. 2011) (a debtor must demonstrate, among other things,

that proposed financing is an exercise of its sound and reasonable business judgment). As one

court noted, “[m]ore exacting scrutiny [of the debtors’ business decisions] would slow the

administration of the debtor’s estate and increase its cost, interfere with the Bankruptcy Code’s

provision for private control of administration of the estate, and threaten the court’s ability to

control a case impartially.” Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311

(5th Cir. 1985). See also Jurista v. Amerinox Processing, Inc., 2013 U.S. Dist. LEXIS 44057, at
*96-97, Case No. 12-3825 (NLH/JS) (D.N.J. March 28, 2013) (the business judgment rule “has

been fashioned as a means of protecting directorial decision-making from judicial interference

and constant hindsight.”).

               39.    To determine whether the business judgment standard is met, a court is

“required to examine whether a reasonable business person would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006). See also

In re Curlew Valley Assocs., 14 B.R. 506, 513-14 (Bankr. D. Utah 1981) (noting that courts

should not second guess a debtor’s business decision when that decision involves “a business

judgment made in good faith, upon a reasonable basis, and within the scope of [the debtor’s]

authority under the [Bankruptcy] Code.”) (citation omitted).

               40.    The Debtors believe that the proposed terms of the DIP Financing, as set

forth in the DIP Credit Agreement, are the best available to the Debtors and are reasonable under

the circumstances. The Debtors further believe that entry into the DIP Financing represents a

sound exercise of the Debtors’ business judgment because the funds provided by the DIP

Financing are essential to enable the Debtors to continue to operate, reorganize their businesses,

satisfy all of their chapter 11-related obligations, and implement the restructuring transactions

contemplated under the RSA.       Without the additional funding provided for under the DIP
Facility, the Debtors will likely run out of cash during the course of these Chapter 11 Cases and

may be forced to shut down all of their operations and liquidate. The Debtors respectfully submit

that because the circumstances of these Chapter 11 Cases require the Debtors to obtain financing


                                              -37-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12              Desc Main
                                  Document     Page 38 of 48



under section 364(c) and 364(d) of the Bankruptcy Code in order to continue as a going conern,

their entry into the DIP Credit Agreement, and approval of the DIP Financing, reflects a sound

exercise of their business judgment and is clearly in the best interests of the Debtors’ estates as a

whole when compared with the alternatives.

II.    The Proposed Repayment of Prepetition Indebtedness Should Be Approved.
               41.     Section 363(b) of the Bankruptcy Code permits a debtor to use, sell or

lease property, other than in the ordinary course of business, with court approval. It is well

settled in the Third Circuit that such transactions should be approved when they are supported by

a sound business purpose. See In re Abbots Dairies, Inc., 788 F.2d 143 (3d Cir. 1986) (holding

that in the Third Circuit, a debtor’s use of assets outside the ordinary course of business under

section 363(b) should be approved if the debtor can demonstrate a sound business justification

for the proposed transaction). The business judgment rule shields a debtor's management from

judicial second- guessing. In re Johns-Manville Corp., 60 B.R. 612, 615-16 (Bankr. S.D.N.Y.

1986) (“[T]he [Bankruptcy] Code favors the continued operation of a business by a debtor and a

presumption of reasonableness attaches to a debtor’s management decisions.”).

               42.     Repayment of prepetition debt (often referred to as a “roll-up”) is a

common feature in debtor-in-possession financing arrangements. Courts in New Jersey and

other courts within the Third Circuit have approved similar DIP features on the first day of the

case or in a final order. See e.g., In re Kids Brands, Inc., No. 14-22582 (MBK) (Bank. D. N.J.

January 26, 2015 (authorizing repayment/rollup of approximately $44 million of prepetition

obligations upon approval of DIP Facility); In re Big M, Inc., No. 10233 (DHS) (Bankr. D. N.J.,

January 24, 2013 (authorizing an approximate $3.2 million repayment/roll up of a prepetition

term loan upon approval of the DIP facility); In re MACH Gen, LLC, No. 14-10461 (MFW)

(Bankr. D. Del. Mar. 5, 2014) (authorizing approximately $200 million DIP that included roll-up

of approximately $144 million prepetition debt pursuant to interim order); In re Furniture

Brands Int’l, Inc., No. 13-12329 (CSS) (Bankr. D. Del. Sept. 11, 2013) (authorizing



                                                -38-
Case 18-34808-SLM           Doc 15     Filed 12/19/18 Entered 12/19/18 20:37:12                      Desc Main
                                      Document     Page 39 of 48



approximately $140 million DIP that included roll-up of approximately $91 million prepetition

debt pursuant to interim order); In re Appleseed’s Intermediate Holdings LLC, No. 11-10160

(KG) (Bankr. D. Del. Jan. 20, 2011) (authorizing approximately $140 million DIP that included

roll-up of approximately $48.6 million prepetition debt pursuant to interim order); In re Dayton

Superior Corp., No. 09-11351 (BLS) (Bankr. D. Del. Apr. 21, 2009) (authorizing approximately

$165 million DIP that included roll-up of approximately $110 million prepetition debt pursuant

to interim order).7

                 43.     Moreover, repayment of prepetition debt has been approved in several

recent cases in the Third Circuit and other jurisdictions. See In re American Apparel, Inc., No.

15-12055 (Bankr. D. Del. October 6, 2017) (approving on an interim basis the repayment in full

of all outstanding amounts under the prepetition revolving credit agreement); In re The

Gymboree Corp., No. 17-32968 (Bankr. E.D. Va. June 12, 2017) (approving on an interim basis

the conversion and “roll-up” of all outstanding prepetition revolving obligations and $70 million

of prepetition term loan obligations); In re rue21, inc., No. 17-22045 (Bankr. W.D. Pa. May 18,

2017) (approving on an interim basis the conversion and "roll-up" of all outstanding prepetition

revolving obligations and $100 million of prepetition term loans); In re BCBG Max Azria

Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 28, 2017) (approving on a final basis the

conversion and "roll-up" of $35 million of prepetition term loan obligations); In re BCBG Max

Azria Holdings, LLC, No. 17-10466 (Bankr. S.D.N.Y. March 2, 2017) (approving the conversion

and “roll-up” of all outstanding prepetition revolving obligations on a rolling basis following

entry of the interim order); In re Aéropostale, Inc., No. 16-11275 (Bankr. S.D.N.Y. May 6, 2016)

(approving on an interim basis the conversion and “roll-up” of all outstanding prepetition

revolving obligations).

                 44.     In the months preceding the Petition Date, the Senior Lenders extended

more than $4.5 million in new money on an emergency basis in order to permit the Debtors to

7
 Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
Copies of these orders are available upon request of the Debtors' proposed counsel.


                                                      -39-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 40 of 48



pay critical operating expenses and continue as a going concern. The DIP Credit Agreement and

Interim Order provides that these Existing Protective Advances will “roll up” into the DIP

Facility upon entry of the Final Order, subject to the Committee’s, if one is appointed, challenge

rights. See DIP Credit Agreement at §2.2(a); Interim Order ¶2(c).

               45.    The repayment of the Existing Protective Advances is a sound exercise of

the Debtors' business judgment, a material component of the structure of the DIP Facility, and

was required by the DIP Lenders as a condition to their commitment to provide postpetition
financing. See First Day Declaration ¶86. The Debtors were unable to obtain debtor-in-

possession financing on similar terms that would not have required the repayment of the

prepetition advances. See id. In fact, the Debtors did not receive any alternative funding

proposals. Without continued access to the funds provided under the DIP Facility, the Debtors

would be unable to fund the administration of these Chapter 11 Cases, the Debtors' businesses

would immediately cease, and they would likely be forced to liquidate impacting hundreds of

employees, vendors and other interested parties. See, e.g., First Day Declaration at ¶¶ 85-86.

               46.    Due to the Debtors’ dire financial condition – the reason for the Existing

Protective Advances in the first instance – the economic reality is that a peaceful, going concern

transition into chapter 11 that is already supported by the vast majority of the Debtors’ economic

stakeholders as evidenced by the RSA, comes at a price, which in this case the Debtors believe is

eminently reasonable. The Senior Lenders are not willing to continue lending postpetition

without some assurance regarding their prepetition claims. Absent the Senior Lenders’ and

Subordinated Lenders’ support, the first month of the Chapter 11 Cases would likely devolve

into a costly priming fight which the Debtors cannot afford and likely would not survive. In

contrast, the roll up of the Existing Protective Advances merely affects the timing, not the

amount or certainty, of the Senior Lenders’ recovery. The purpose of the Existing Protective
Advances was to ensure that the Debtors could pay critical operating expenses and continue as a

going concern while the Debtors and their stakeholders negotiated a consensual restructuring. In

this respect, the Existing Protective Advances are in the nature of the DIP Financing into which


                                               -40-
Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12               Desc Main
                                   Document     Page 41 of 48



they are being converted. Further, the secured claims arising under the Senior Loan Documents

and Subordinated Loan Documents are required by section 1129 of the Bankruptcy Code to be

satisfied in full (which based on the valuation underlying the RSA will not come close to

occurring) before recoveries to junior creditors may be provided, absent consent of such secured

parties (which consent the Debtors do not have here). Importantly, the proposed “roll-up” is

supported by both tranches of the Debtors’ funded debt and subject to review by a creditors’

committee (if appointed), or another party-in-interest with requisite standing, if a committee is
not appointed.

                 47.   Given these circumstances, repayment of the Existing Protective

Advances (only 14.6% of the total amount owed to the Senior Lenders) upon entry of the Final

Order is reasonable, appropriate, and a sound exercise of the Debtors' business judgment.


III.   The Debtors Should be Authorized to Continue to Use Cash Collateral

                 48.   Section 363(c)(2) of the Bankruptcy Code provides that a debtor may not

use cash collateral unless “(A) each entity that has an interest in such cash collateral consents; or

(B) the court, after notice and hearing, authorizes such use, sale, or lease in accordance with the

provisions of this section.” 11 U.S.C. § 363(c)(2). Thus, pursuant to section 363(c) of the

Bankruptcy Code, a debtor may not use cash collateral without the consent of any entity with an

interest in such cash collateral or Court approval. As indicated earlier, both the Senior Lenders

and Subordinated Lenders have consented to the use of Cash Collateral in exchange for the

adequate protection packages provided by the Debtors.

                 49.   Section 363(e) of the Bankruptcy Code provides, in pertinent part, that “on

request of an entity that has an interest in property . . . proposed to be used, sold, or leased, by

the trustee, the court, with or without a hearing, shall prohibit or condition such use, sale, or lease

as is necessary to provide adequate protection of such interest.” 11 U.S.C. § 363(e). Examples of

adequate protection are provided in section 361 of the Bankruptcy Code and include, but are not

limited to: (a) lump sum or periodic cash payments to the extent that such use will result in a


                                                 -41-
Case 18-34808-SLM         Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12               Desc Main
                                   Document     Page 42 of 48



decrease in value of such entity’s interest in the property; (b) provisions for an additional or

replacement lien to the extent that the use of the property will cause a decrease in the value of

such entity’s interest in the property; and (c) such other relief as will result in the realization by

the entity of the indubitable equivalent of such entity’s interest in the property. 11 U.S.C. § 361.

               50.     By adequate protection, the Bankruptcy Code seeks to shield a secured

creditor from diminution in the value of its interest in the particular collateral during the period

of use. See In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992); In re
Beker Indus. Corp., 58 B.R. 725, 736 (Bankr. S.D.N.Y. 1986); In re Hubbard Power & Light,

202 B.R. 680 (Bankr. E.D.N.Y. 1996).

               51.     While section 361 of the Bankruptcy Code provides examples of forms of

adequate protection, such as granting replacement liens and administrative claims, courts decide

what constitutes sufficient adequate protection on a case-by case basis. See In re Columbia Gas

Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr. D. Del. Feb. 18, 1992); In re

Swedeland Dcv. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re N.J. Affordable Homes Corp.,

No. 05-60442, 2006 WL 2128624, at *14 (Bankr. D.N.J. June 29, 2006); see also In re Mosello,

195 BR. 277, 289 (Bankr. S.D.N.Y. 1996); In re Dynaco Corp., 162 B.R. 389, 394 (Bankr.

D.N.H. 1993) (citing 2 Collier on Bankruptcy § 361.01[1] at 361-66 (15th ed. 1993)) (explaining

that what constitutes adequate protection is not defined, and “must be determined based upon

equitable considerations arising from the particular facts of each proceeding”).

               52.     For example, courts have held that replacement liens are sufficient

adequate protection. See In re Mt. Olive Hospitality, LLC, Civil No. 13-3395 (RBK), 2014 WL

1309953, at *3, n. 6 (D.N.J. March 31, 2014). See also In re Airport Inn Assocs., Ltd., 132 B.R.

951, 960 (Bankr. D. Col. 1990) (“The court could order a lien in postpetition accounts receivable

as adequate protection if that relief was requested . . . .”); In re Int’l Design & Display Grp., Inc.,

154 B.R. 362, 364 (Bankr. S.D. Fla. 1993) (court authorized debtor to use cash collateral and, as

adequate protection, granted secured creditor replacement lien on all post-petition accounts

receivable, inventory and contracts to the extent the creditor’s collateral was depleted).


                                                 -42-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 43 of 48



               53.    The Interim Order provides adequate protection for the Debtors’ use of the

Cash Collateral of the Senior Lenders and Subordinated Lenders in the form of replacement

security interests and liens (the “Adequate Protection Liens”) on the Senior Collateral and Junior

Collateral, but solely to the extent of any diminution in the value of such Senior Collateral and

Junior Collateral. The Adequate Protection Liens given to the Subordinated Lenders shall be

subordinated to the Adequate Protection Liens given to the Senior Lenders.

               54.    Additionally, in accordance with sections 364(c)(1) and 507(b) of the

Bankruptcy Code, the Interim Order provides that the Senior Lenders and the Subordinated

Lenders are granted a claim with priority in payment over any and all administrative expenses of

the kind specified or ordered pursuant to any provision of the Bankruptcy Code, including, but

not limited to, sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 1113 and

1114 of the Bankruptcy Code, which shall at all times be senior to the rights of the Debtors, any

successor or trustee to the extent permitted by law, or any other creditor in the Chapter 11 Cases

(the “Adequate Protection Superpriority Claims”).
               Finally, as is customary, the Debtors have agreed to pay certain of the Senior

Lenders fees, costs and expenses. Interim Order ¶3(y).

               55.     Significantly, both the Senior Lenders and Subordinated Lenders have

consented to the adequate protection packages provided for under the DIP Facility. In sum, the

adequate protection offered by the Debtors to the prepetition secured lenders – including the

Adequate Protection Liens, Adequate Protection Superpriority Claims, and payment of certain

fees and expenses incurred by the Senior Lenders – is fair, reasonable and sufficient to protect

against the diminution of their collateral position. Accordingly, the Debtors respectfully submit

that the use of Cash Collateral on the terms set forth in the proposed Interim Order provides the

Senior Lenders and the Subordinated Lenders with adequate protection and is in the best interest

of the Debtors, the Debtors’ estates, their creditors and all parties in interest, and, therefore

should be authorized by this Court.




                                              -43-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12              Desc Main
                                  Document     Page 44 of 48


III.   The Section 506(c) Waiver Should be Approved
               56.     The Debtors seek approval of their waiver of any right to surcharge the

Collateral pursuant to section 506(c) of the Bankruptcy Code. Congress’ intent in enacting

section 506(c) of the Bankruptcy Code was to assure that when a claimant “expends money to

provide for the reasonable and necessary costs and expenses of preserving or disposing of a

secured creditor's collateral, the ... debtor in possession is entitled to recover such expenses from

the secured party or from the property securing an allowed secured claim held by such party.” In

re Visual Indus., Inc., 57 F.3d 321, 325 (3d Cir. 1995) (quoting 124 Cong. Rec. 32,398 (cum. ed.

Sept. 28, 1978) (statement of Rep. Edwards), reprinted in 1978 U.S. Code Cong. & Admin.

News 6451). However, waivers of a debtor’s right to surcharge a secured creditor’s collateral

are commonly found in DIP financing arrangements between sophisticated parties. As one court

has noted, “the Trustee and Debtors-in-Possession in this case had significant interests in

asserting claims under § 506(c) and have made use of their rights against the Lender under

§ 506(c) by waiving them in exchange for concessions to the estates (including a substantial

carve-out for the benefit of administrative creditors).” In re Molten Metal Tech., Inc., 244 B.R.

515, 527 (Bankr. D. Mass. 2000), vacated and remanded on other grounds, 2001 WL 36381917

(1st Cir. BAP March 11, 2001). See also In re Nutri/System of Florida Assocs., 178 B.R. 645,

650 (E.D. Pa. 1985) (noting that the debtor had waived section 506(c) rights in obtaining debtor-

in-possession financing).

               57.     The waiver of surcharge rights under section 506(c) is particularly

appropriate where, as here, it is consented to in exchange for benefits to be received from both

postpetition financing and a Carve Out. The Debtors have agreed to waive the uncertainty of

their surcharge rights in exchange for immediate and necessary liquidity from the DIP Lenders

and the valuable and predictable rights granted to the Debtors’ estate professionals under the

Carve Out. See In re Lunan Family Rests. Ltd., P’Ship, 192 B.R. 173, 178 (N.D. Ill. 1996) (“The

burden of proof is on any proponent of § 506(c) treatment, who must show by a preponderance

of evidence that [(1) the expenditure was necessary, (2) the amounts were reasonable, and (3) the



                                                -44-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 45 of 48



secured creditor was the party primarily benefited by the expenditure]”). Accordingly, the

Debtors submit that the section 506(c) waiver is appropriate under the circumstances and should

be approved.

IV.    Modification of the Automatic Stay Is Warranted
               58.    The DIP Credit Agreement provides certain circumstances under which

the automatic stay of section 362 of the Bankruptcy Code may be modified. Specifically, the

DIP Credit Agreement provides that upon the occurrence of an Event of Default, but subject to

five (5) days prior written notice to the Debtors with respect to an Event of Default, with a copy

of such notice provided to counsel for the Debtors, counsel for any Official Committee of

Unsecured Creditors, and the U.S. Trustee, the automatic stay shall terminate automatically to

allow the DIP Lenders to enforce their rights against the DIP Collateral and to exercise any other

default-related rights and remedies under the DIP Credit Agreement or applicable law. Interim

Order ¶14.

               59.    The Debtors submit that such modifications of the automatic stay are

customary and market in DIP financings similar to the DIP Financing proposed herein.

Accordingly, the Debtors submit that the Court should modify the automatic stay to the extent

contemplated by the DIP Credit Agreement and the proposed Interim Order.

V.     Interim Approval of the DIP Financing Should Be Granted
               60.    Bankruptcy Rules 4001(b)(2) and (c)(2) provide that a final hearing on a

motion for authorization to use Cash Collateral or a motion to obtain credit may not be

commenced earlier than 14 days after service of such motion. The Court, however, is authorized

to conduct an expedited hearing prior to the expiration of such 14-day period and to authorize the

use of cash collateral or the obtaining of credit where, as here, such relief is necessary to avoid

immediate and irreparable harm to a debtor’s estate, pending a final hearing.

               61.    Here, the failure to obtain interim approval of the use of Cash Collateral

and the DIP Financing on an expedited basis is likely to lead to immediate and irreparable harm



                                               -45-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12            Desc Main
                                  Document     Page 46 of 48



to the Debtors’ estates. The Debtors have an immediate need for cash due to the Senior Lenders

refusal to provide any additional Existing Protective Advances, and a need to quickly instill

confidence in the their employees, their trade vendors, and service providers, that the Debtors

will have access to sufficient working capital and liquidity for their operations during these

Chapter 11 Cases and in the near term, the important Christmas/holiday season. That confidence

will help to preserve and maintain the going-concern value of the Company. Accordingly, the

Debtors seek immediate entry of the Interim Order to prevent immediate and irreparable harm to
the Debtors’ estates pending the Final Hearing pursuant to Bankruptcy Rules 4001(b)(2) and

(c)(2).

VI.       Request for a Final Hearing
                62.    Pursuant to Bankruptcy Rule 4001(c)(2), the Debtors request that the

Court set a date for the Final Hearing as soon as practicable, and fix in the Interim Order a date

and time prior to the Final Hearing for parties to file objections to approval of the Motion on a

final basis and entry of a Final Order.

                          WAIVER OF MEMORANDUM OF LAW
                63.    Because the legal basis upon which the Debtors rely is incorporated herein

and the Motion does not raise any novel issues of law, the Debtors respectfully request that the

Court waive the requirement to file a separate memorandum of law pursuant to D.N.J. LBR
9013-1(a)(3).

                                     NO PRIOR REQUEST
                64.    No previous motion for the relief sought herein has been made to this or to

any other court.

                                            NOTICE
                72.    Notice of this Motion has been given to (i) the Office of the United States

Trustee for the District of New Jersey, One Newark Center, Suite 2100, Newark, NJ 07102; (ii)

Neligan LLP, Republic Center, 325 N. St. Paul, Suite 3600, Dallas, Texas 75201, Attention:



                                               -46-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12               Desc Main
                                  Document     Page 47 of 48



Patrick J. Neligan, Jr. and John D. Gaither, attorneys for Elm Park Capital Management, LLC

and certain affiliates; (iii) Dorsey & Whitney LLP, 300 Crescent Court, Suite 400, Dallas, TX

75201, Attention: Larry Makel and Eric Lopez Schnabel, counsel for Seacoast Capital Partners

III, L.P. and certain affiliates; (iv) Moore & VanAllen PLLC, 100 North Tryon Street, Suite

4700, Charlotte, NC 28202-4003, Attention: Alan Pope, counsel for Benefit Street Partners and

certain affiliates; (v) the Internal Revenue Service, 2970 Market Street, Mail Stop 5-Q30.133,

Philadelphia, PA 19104-5016; (vi) the New Jersey Division of Taxation Compliance and
Enforcement - Bankruptcy Unit, 50 Barrack Street, 9th Floor, Trenton, NJ 08695; (v) the Office

of the Attorney General of the State of New Jersey, Division of Law, Richard J. Hughes Justice

Complex, 25 Market Street, Trenton, NJ 08625; (vii) the Office of the United States Attorney,

Peter Rodino Federal Building, 970 Broad Street, Suite 700, Newark, NJ 07102; and (viii) the

Debtors’ twenty largest unsecured creditors on a consolidated basis. In light of the nature of the

relief requested herein, the Debtors respectfully submit that no other or further notice is required.




                           [Remainder of page intentionally left blank]




                                                -47-
Case 18-34808-SLM        Doc 15    Filed 12/19/18 Entered 12/19/18 20:37:12           Desc Main
                                  Document     Page 48 of 48



                                        CONCLUSION

               WHEREFORE, the Debtors respectfully request entry of the Interim Order,

substantially in the form submitted herewith, (a) authorizing the Debtors to continue to use Cash

Collateral on the terms proposed and obtain the DIP Financing from the DIP Lenders pursuant to

the DIP Credit Agreement, (b) setting the Final Hearing on the Motion, and (c) granting the

Debtors such other and further relief as the Court deems just and proper.


Dated: December 19, 2018                     Respectfully submitted,

                                             LOWENSTEIN SANDLER LLP

                                             /s/ Kenneth A. Rosen
                                             Kenneth A. Rosen, Esq.
                                             Joseph J. DiPasquale, Esq.
                                             Eric S. Chafetz, Esq.
                                             Michael Papandrea, Esq.
                                             One Lowenstein Drive
                                             Roseland, New Jersey 07068
                                             (973) 597-2500 (Telephone)
                                             (973) 597-2400 (Facsimile)
                                             krosen@lowenstein.com
                                             jdipasquale@lowenstein.com
                                             echafetz@lowenstein.com
                                             mpapandrea@lowenstein.com

                                             Proposed Counsel to the Debtors and
                                             Debtors-in-Possession




                                               -48-
